Exhibit EMPLOYMENT CONTINUATION AGREEMENT THIS AGREEMENT between New Jersey Resources Corporation, a New Jersey corporation (the "Company"), and LAURENCE M. DOWNES (the "Executive"), dated as of this 28th day of November, 2008. W I T N E S S E T H : WHEREAS, the Company has employed the Executive in an officer position with the Company or affiliate thereof and has determined that the Executive holds an important position with same; WHEREAS, the Company believes that continuity of management will be essential to its ability to evaluate and respond to a situation that could result in a change in ownership or control of the Company in a manner that serves the best interests of shareholders; WHEREAS, the Company understands that any such situation will present significant concerns for the Executive with respect to his financial and job security; WHEREAS, the Company desires to assure itself of the Executive's services during the period in which it is confronting such a situation, and to provide the Executive certain financial assurances to enable the Executive to perform the responsibilities of his position without undue distraction and to exercise his judgment without bias due to his personal circumstances; WHEREAS, to achieve these objectives, the Company and the Executive desire to enter into an agreement providing the Company and the Executive with certain rights and obligations upon the occurrence of a Change in Control or Potential Change in Control (each as defined in Section 2); NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, it is hereby agreed by and between the Company and the Executive as follows: 1.Operation of Agreement. (a)Effective Date.The effective date for purposes of this Agreement shall be the date on which a Change in Control occurs (the "Effec­tive Date"), provided that, except as provided in Section 1(b), if the Executive is not employ­ed by the Company on the Effective Date, this Agreement shall be void and without effect.
